

117 HR 3230 IH: Local School Foods Expansion Act of 2021
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3230IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Mr. Welch introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Richard B. Russell National School Lunch Act to establish a program for the procurement of domestically grown unprocessed fruits and vegetables to provide healthier school meals, and for other purposes.1.Short titleThis Act may be cited as the Local School Foods Expansion Act of 2021.2.Program for procurement of domestically grown unprocessed fruits and vegetablesSection 6(f) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1755(f)) is amended—(1)in the subsection heading, by striking Pilot project for procurement of and inserting Program for procurement of domestically grown;(2)in paragraph (1)—(A)by striking conduct a pilot project and inserting carry out a program (referred to in this subsection as the program);(B)by inserting domestically grown before unprocessed; and(C)by striking 8 and inserting 14;(3)by striking pilot project each place it appears and inserting program;(4)in paragraph (2), in the matter preceding subparagraph (A), by inserting domestically grown before unprocessed;(5)in paragraph (4)—(A)by redesignating subparagraphs (B) and (C) as subparagraphs (E) and (F), respectively; and(B)by inserting after subparagraph (A) the following:(B)the demonstrated commitment of the State to support small, local, and socially disadvantaged farmers;(C)the demonstrated commitment of the State to support Tribal agricultural producers and communities utilizing traditional foods;(D)whether the State will serve a high proportion of children from socially disadvantaged backgrounds in carrying out the program;;(6)in paragraph (5)—(A)in the paragraph heading, by striking Recordkeeping and reporting and inserting Recordkeeping, reporting, and evaluation;(B)in subparagraph (B)—(i)in clause (i), by striking and at the end;(ii)in clause (ii), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(iii)the challenges and opportunities presented by the program in the State.; and(C)by adding at the end the following:(C)Program evaluation(i)In generalNot later than 2 years after the date of enactment of this subparagraph, the Secretary shall evaluate the impact of the program, including with respect to—(I)the quantity and cost of each type of unprocessed fruit and vegetable procured by each State under the program;(II)the benefit of the procured unprocessed fruits and vegetables to school food service in each State, including the benefit to meeting school meal requirements; (III)the economic impact of the program on agricultural producers in the State;(IV)the economic, geographic, social, and administrative barriers to participation, including the reimbursement process, experienced by agricultural producers and school food authorities; and(V)eligibility requirements for agricultural producers, including any barriers to becoming approved vendors.(ii)ReportNot later than 4 years after the date of enactment of this subparagraph, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes the results of the evaluation conducted under clause (i) and an analysis of that evaluation.; and(7)by adding at the end the following:(6)Funding(A)Mandatory fundingThere is appropriated to carry out this subsection $25,000,000 for each of fiscal years 2022 through 2026.(B)Reservation for administrative costs; technical assistance(i)In generalOf the funds appropriated under subparagraph (A) for each fiscal year, $10,000,000 shall be reserved for States selected under the program under paragraph (1) to carry out the activities described in clause (ii)(I).(ii)Administrative costs; technical assistance(I)In generalThe funds reserved under clause (i) shall be used—(aa)for the administrative costs of carrying out the program, including costs of satisfying record keeping and reporting requirements; (bb)to coordinate among or share with agencies and departments involved in carrying out the program in the State; and(cc)to provide technical assistance and outreach to—(AA)vendors to become certified to participate in the program; and(BB)school food authorities, regional food hubs, State and local agencies, Indian Tribal organizations, agricultural producers, socially disadvantaged farmers, and other entities to participate in the program.(II)Minimum allotmentOf the funds reserved under clause (i), each State selected under paragraph (3)(A) shall receive not less than $500,000 for each fiscal year during which the State participates in the program.(C)Reservation for technical assistance to nonparticipating StatesOf the funds appropriated under subparagraph (A) for each fiscal year, $1,000,000 shall be reserved—(i)only if there are fewer than 14 States participating in the program that fiscal year; and(ii)to provide technical assistance with eligibility requirements for States seeking to participate in the program..